Citation Nr: 1454077	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-08 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for sleep apnea.  

In May 2014, the Veteran testified during a hearing conducted at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.


FINDING OF FACT

Sleep apnea was incurred during the Veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014), VA has certain obligations to notify and assist the appellant.  Given that this decision grants the claim of entitlement to service connection for sleep apnea on the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

II. Factual Background and Legal Analysis

Contentions

The Veteran contends that he has sleep apnea that had its onset during his active service.  He offers that he did not know he had apnea in service, although he had its symptoms, and points to statements from friends, relatives, and service comrades who spent nights in his home and witnessed his apnea symptoms.

Thus, the Veteran maintains that service connection is warranted for sleep apnea.

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the record includes a current diagnosis of sleep apnea.  Notably, a December 2009 VA sleep study report reflects an impression of obstructive sleep apnea syndrome, severe by frequency of events.

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disability and the in-service disease or injury. 

Service treatment records do not discuss treatment for sleep apnea; however, a January 26, 1984 clinical record shows that the Veteran reported falling asleep behind the wheel of his car.  He drifted across a lane and was hit by another vehicle.

In oral and written statements, including his December 2009 claim, the Veteran reported that he first developed sleep apnea in service, beginning with headaches and fatigue.  His episodes of sleep apnea continued since that time.  The Veteran noted that his wife and service comrades, R.C. and J.H., complained about his snoring and observed that he stopped breathing while sleeping.  See March 2012 substantive appeal.  The Veteran is competent to report observable symptoms of sleep apnea disability, such as fatigue, headaches, and breathing difficulty.  See Layno v. Brown, 6 Vet. App. at 470.

The Veteran's reports are buttressed by January 2009 and November 2013 written statements from J.H. and R.C., his service comrades and friends, to the effect they observed that he snored loudly and appeared to frequently stop breathing.  R.C. also noticed that the Veteran seemed to fall asleep in midstream of a conversation.  In a December 2009 statement, C.L.J., Ph.D., reported that she knew the Veteran for eight years and observed his abnormal sleep patterns that appeared to parallel sleep apnea, with loud snoring and long periods of not breathing followed by a snorting-like sound

Further, in a November 2013 statement, Y.H. provided a statement to the effect that she observed the Veteran sleeping at home while on active duty between 1980 and 2005.  She saw him having breathing difficulties that frightened her and she awoke him.  There is no explicit evidence contradicting the Veteran's reports.  Hence, they are deemed credible.

Here, the only probative evidence consists of the Veteran's reports.  These appear to be credible.  Service connection may be granted upon a finding of ongoing symptoms since service.  38 C.F.R. § 3.303(a).

The Veteran's competent and credible reports provide evidence of an in-service injury and ongoing symptoms linking the current disability to service.  The elements for service connection are established; accordingly, the appeal is granted.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


